Citation Nr: 0632989	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  01-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for a laceration scar 
of the left index finger.

2.  Entitlement to an initial evaluation in excess of 10 
percent for scar, donor site of left hip (previously styled 
as right hip and evaluated under DC 7805).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active duty for training in the National 
Guard of Texas from November 14, 1978, to March 16, 1979, 
evidently had periods of inactive duty for training from July 
7 to 21, 1979, from June 20 to July 4, 1981, and from June 18 
to July 3, 1982, and was discharged from service in September 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was previously before the Board in April 2004, 
and was remanded for additional development and re-
adjudication.  

As originally developed for appeal, the veteran's claim 
included the additional issue of service connection for a 
right knee disorder, claimed as secondary to a hip 
disability.  This issue was considered in the rating action 
on appeal.  It was the subject of a notice of disagreement 
and included in the initial statement of the case.  A 
substantive appeal as to this issue is also on file.  In 
January 2006, the RO granted service connection for 
degenerative changes of the right knee on a secondary basis 
from July 2000, the date of receipt of the claim.  Service 
connection for traumatic arthritis of the left hip was also 
granted, and a 10 percent evaluation was assigned effective 
October 2005.  The veteran has not expressed any disagreement 
with the decision and has provided no additional argument on 
either issue.  Also, neither issue has been certified to the 
Board, so there is no need for further action.  Therefore, 
consideration is limited to the issues listed on the first 
page of the present decision.  


FINDINGS OF FACT

1.  The veteran's left index finger scar is essentially 
asymptomatic; it is not depressed or otherwise manifested by 
tissue loss, tenderness, adherence to the underlying tissue, 
ulceration, inflammation, edema, or limitation of function.  
It is not shown to be manifested by ankylosis or limited such 
that there is a gap of 1 inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible or extension 
limited by more than 30 degrees.  

2.  The veteran is in receipt of the maximum schedular rating 
assignable for his left hip scar.  The scar is not large, and 
it does not affect limitation of function of the left hip.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scar of the 
left index finger are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7805 (2002 and 2006).  

2.  The criteria for a rating in excess of 10 percent for the 
donor scar of the left hip are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, DC 7804 
(2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial decision.  In the present case, the 
veteran was provided notice consistent with the VCAA prior to 
the initial RO decisions in November 2000 and March 2002.  

In letters dated in September 2000, June 2002, May 2004, and 
January 2005, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  Thus, the Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been secured and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."




Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for increase are being denied herein, no new ratings or 
effective dates will be assigned, so those downstream issues 
are moot.

II.  Factual Background

In a January 1993 rating decision, service connection was 
established for the left index finger scar and a 
noncompensable evaluation was assigned.  Service connection 
was based upon service medical records which showed that a 
subungual hematoma was drained from the veteran's left index 
finger.  The clinical impression was of a soft tissue injury 
with superficial laceration at the distal interphalangeal 
joint, on the volar surface.  

In connection with his disability claim in July 2000, the 
veteran underwent VA examination in July 2001.  On 
examination of the left hand there was no evidence of scar 
formation.  There was also no evidence of bone or joint 
deformity and no swelling or effusion.  Range of motion of 
the left index finger included flexion to 85 degrees and 
extension to 0 degrees in the PIP (proximal interphalangeal) 
joint, flexion to 120 degrees and extension to 0 degrees in 
the MP (metacarpal phalangeal) joint and flexion to 60 
degrees and extension to 0 degrees in the DIP (distal 
interphalangeal) joint.  The veteran was able to approximate 
the tips of all four fingers to his thumb.  He was able to 
grasp and maintain grip with his left hand against 
resistance.  He had good dexterity, coordination, and 
movement, and did not experience pain with range of motion or 
strength testing.  

According to the examination report, the veteran also had a 
history of right wrist injury with open surgical repair and 
bone grafting.  The bone graft was taken from the left hip 
and the veteran complained of continued problems with severe 
pain in that area.  He also reported numbness in the area of 
the scar as well as weakness and stiffness.  He did not 
report any episodes of dislocation or recurrent subluxation, 
and did not have a diagnosis of inflammatory arthritis or 
constitutional symptoms.  He denied swelling, heat, redness, 
instability, giving way, or locking.  However, he did report 
problems with fatigability and lack of endurance due to the 
left hip.  Range of motion showed flexion and extension, with 
knee straight, from 0 to 62 degrees and with knee flexed from 
0 to 68 degrees.  Abduction was 0 to 25 degrees, adduction 0 
to 18 degrees, internal rotation 0 to 24 degrees and external 
rotation 0 to 16 degrees.  

On subsequent examination in October 2005, the left hip scar 
itself was found to be painless and the pain concern had been 
found to be in the left iliac crest and left hip.  The type 
of injury that caused the scar was an operation to harvest a 
bone graft from the anterior left iliac crest.  The anterior 
end of the scar was 2.5 centimeters (cm) posterior to the 
anterior end of the left iliac crest of the anterior superior 
iliac spine.  The scar measured 8.8 cm by 1.0 cm.  There was 
no pain or tenderness in the scar on examination.  The pain 
and tenderness was in the anterior left iliac crest.  It was 
maximum at the anterior end of the left iliac crest or at the 
anterior superior iliac spine.  The tenderness diminished 
posteriorly along the crest to the end of the donor site.  
There was no adherence of the scar to the underlying tissue 
and the scar was not unstable.  The texture of the skin was 
normal at the site of the scar.  The scar was slightly 
depressed.  The physician noted that since this was an 
operative scar, it

was not considered superficial.  There was no inflammation, 
edema, or keloid formation.  The color of the scar was 
slightly hyperpigmented compared to the color of the skin.  
There were no areas of induration or inflexibility of the 
skin in the area of the scar.  There was no limitation of 
motion or other limitation of function caused by the scar.  
The examiner concluded that any limitation of motion due to 
pain was due to pain in the left iliac crest and left hip 
joint.  

The record contains no additional documentation of complaints 
or treatment for the left index finger scar or left hip scar.

III.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning rating for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under DCs 7800-7805 (codified at 38 C.F.R. § 
4.118, DCs 7800-7805).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Prior to August 30, 2002, superficial scars that are poorly 
nourished and have repeated ulceration warrant a 10 percent 
disability rating.  Superficial scars that are tender and 
painful on objective demonstration also warrant a 10 percent 
disability rating.  Scars may also be rated on limitation of 
function of part affected.  38 C.F.R. § 4.118, DCs 7803-7805 
(2002).  

Under the newly revised regulations a 10 percent evaluation 
is warranted for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater even where superficial and 
without resulting motion limitation; for a superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 
(2006).  Otherwise, scars will continue to be rated on the 
limitation of motion of the affected part, under DC 7805.

IV.  Analysis

A.  Left index finger scar

The veteran's service-connected scar is currently rated under 
DC 7805, based on limitation of function of the left index 
finger.  Accordingly, the Board will consider the veteran's 
scar disability under the diagnostic code pertaining to 
limitation of function of the index finger.  

In order to receive a compensable evaluation under DC 5229 
the evidence must show a gap of one inch (2.5 cm) or more 
between the fingertip and the proximal transverse crease of 
the palm, with finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. § 4.71a 
(2006).  

A review of the medical evidence reveals very few, if any, 
clinical findings attributable to the scar, including when 
the veteran underwent VA examination in 2001.  In fact, the 
VA examiner noted there was no evidence of scar formation.  
Despite the veteran's complaints, any pain or tenderness 
specifically referable to the scar was not elicited 
objectively on examination.  Moreover, there is no evidence 
whatsoever to indicate that the veteran's scar limits the 
left index finger function in any regard.  Therefore, a 
compensable rating is not for application because, by all 
accounts, the scar is essentially asymptomatic and causes no 
associated functional impairment-either in the left index 
finger or elsewhere.  

The Board also notes that there are no findings of ankylosis 
of the index finger; therefore, a compensable evaluation 
under DC 5225 is not applicable.  38 C.F.R. § 4.71a.  As such 
a noncompensable evaluation for the veteran's service 
connected scar is the proper rating under the provision of DC 
7805.  

There are no pertinent medical records which indicate that 
the veteran's residual scarring is tender, painful, poorly 
nourished, unstable, or involves repeated ulcerations.  
Hence, a compensable rating is not warranted under either the 
old or new criteria of DCs 7803-7804 or any other potentially 
applicable diagnostic code.  Compensable evaluations are also 
available for disfiguring scars of the head, face, and neck 
(DC 7800) and for burn scars (DCs 7801 and 7802), but this 
case involves neither.  The veteran's scar is also not 
analogous to the amended DCs (7801 and 7802) that pertain to 
large, deep scars or large scars that cause limitation of 
motion.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

B.  Left hip scar

By way of history the Board notes that, in his July 2000 
claim for benefits, the veteran specifically requested 
service connection for a left hip condition due to bone graft 
surgery performed for his injured right wrist at Fort Polk.  
However, in the March 2002 rating decision, the RO granted 
service connection for a donor site scar of the right hip.  
The RO considered findings in the July 2001 VA examination 
report that showed the veteran gave a history of right wrist 
injury after which he underwent an open surgical repair with 
bone grafting to the right wrist when the "bone graft was 
taken from the left hip."  On examination, a 9 cm scar to 
the upper inguinal area was noted on the left hip.  

Nevertheless, in the March 2002 rating decision, the RO 
granted service connection for scar, donor site, of the right 
hip.  In response to the Board's request for clarification as 
to RO's reasoning in granting service connection for a right 
hip rather than awarding the benefit for the left hip 
condition, the RO issued a correction in a subsequent rating 
decision in January 2006.

The veteran's left hip scar had been rated by the RO under DC 
7804.  The only available schedular evaluation under this 
diagnostic code is 10 percent, for scars that are superficial 
and painful on examination.  38 C.F.R. § 4.118.  

Under recently revised regulations applicable to scars, a 
rating higher than 10 percent is available only where it is 
shown that there is a scar which is located in an area other 
than the head, face, or neck which is deep or which causes 
limited motion, and which covers an area or areas which 
exceeds 12 square inches (77 square cm).  38 C.F.R. § 4.118, 
DC 7801 (2006).

There is very little evidence of actual disability 
attributable to the scar.  The 2005 VA examination showed 
that the surgical scar although not superficial, did not 
adversely affect any range of motion of the left hip and did 
not cover an area exceeding 12 square inches, as required for 
a rating higher than 10 percent.  Without any medical 
evidence of greater impairment, the claim must be denied.  
Another analogous diagnostic code that possibly could be used 
to provide the veteran with a higher rating is DC 7805.  
However, as the veteran's scar does not limit the functioning 
of his hip, this diagnostic code is not for application.

It is also important to acknowledge that a separate grant of 
service connection is in effect for the veteran's left hip.  
As indicated above, an additional 10 percent rating has been 
granted for traumatic arthritis of the left hip.  The 
symptoms attributable to this disorder should not be 
considered when evaluating the degree of disability 
associated with scar so as to avoid the possibility of 
"pyramiding."  See 38 C.F.R. § 4.14 (2006).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
left hip scar has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected left hip scar.  
However, we find that at no time during this claim and appeal 
has this disability been more disabling than as currently 
rated under this decision.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).




ORDER

A compensable rating for a laceration scar of the left index 
finger is denied.

An evaluation in excess of 10 percent for scar, donor site of 
left hip (previously styled as right hip and evaluated under 
DC 7805) is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


